Citation Nr: 1527596	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-46 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to December 1, 2013, and an initial rating greater than 10 percent thereafter, for right carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating prior to July 31, 2012, and an initial rating greater than 20 percent thereafter, for colon resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July to December 1987 and from June 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office above.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to higher initial ratings for right carpal tunnel syndrome and for colon resection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence establishes that the Veteran's current bilateral hearing loss likely is due to in-service exposure to significant acoustic trauma.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for bilateral hearing loss, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The Veteran seeks service connection for bilateral hearing loss which he attributes to his military noise exposure.  The Veteran has asserted that his hearing loss began during service as he was exposed to aircraft noise while serving in aviation operations for over 20 years in the military.  During a November 2008 VA audio examination, he reported that his military noise exposure included small arms fire, helicopters, airplane engines, tanks, and pother heavy vehicles.  While he also reported experiencing recreational noise exposure from lawnmowers, weed eaters, and other power tools after service, he has asserted that his extensive military noise exposure was more significant than any periodic use of such power tools after service.  

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

Review of the record shows the Veteran experiences bilateral hearing loss as defined in 38 C.F.R. § 3.385.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of "current disability" satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).  At the November 2008 VA audio examination, the Veteran's audiometric testing results revealed hearing thresholds of 50 decibels in the right ear and 45 decibels in the left ear at the 4000 Hertz frequency.  See 38 C.F.R. §3.385 (defining impaired hearing for purposes of applying the laws administered by VA).  Based on these findings, the Board finds the initial criterion for establishing service connection for bilateral hearing loss has been met.

Turning to the next element of service connection (in-service incurrence or aggravation of a disease or injury), the Board notes that the Veteran's service treatment and personnel records corroborate his report of significant noise exposure during service.  According to the Veteran's DD Form 214 for his second period of service, his military occupational specialty was aviation operations for more than 20 years which is consistent with his report of military noise exposure.  His service treatment records (STRs) also show he reported having decreased hearing during service.  

In September 2003, the Veteran reported that he had to ask people to repeat words for him.   While the examining physician noted the Veteran used ear plugs, he noted the Veteran was an Aviation officer and was exposed to noise from air traffic for 50 percent of his military career.  In April 2004, the Veteran again reported having hearing loss, which he attributed to M16 fire, aircraft noise, and APUs.  The STRs contain several audiograms conducted during service - many of which reflect normal hearing bilaterally for VA purposes.  Nevertheless, the Board notes that an audiogram conducted in July 2003 reflects hearing thresholds in both ears at the 4000 Hertz frequency which met the criteria for a hearing loss disability and after which a diagnosis of bilateral mild notched sensorineural hearing loss was noted.  While subsequent audiograms conducted in March and April 2004 do not contain hearing thresholds which rise to the level to be considered a hearing loss disability under VA regulations, the Board finds it especially persuasive that the STRs expressly document noise exposure and complaints of hearing loss during service.  Therefore, the Board finds there is competent evidence of noise exposure and hearing loss during service.  

Turning to the remaining element of service connection (a nexus between the present bilateral hearing loss and in-service noise exposure), the Board notes the evidentiary record contains two medical opinions which attribute the Veteran's current bilateral hearing loss disability to his military service.  

In February 2014, the Veteran was afforded a VA audio examination wherein his bilateral hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, or exceed 26 decibels for at least three of these frequencies.  Nor were his speech recognition scores less than 94 percent in either ear.  While the February 2014 VA examiner noted that the Veteran's loss did not meet VA criteria for hearing loss disability at that examination, she opined that it is at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In making this determination, the February 2014 VA examiner noted that exposure to helicopter noise over the years could cause damage to the outer hair cells of the cochlea, which will lead to hearing loss.  She further stated that twenty years of noise exposure has caused damage to the outer ear which is now beginning to show up as hearing loss on the audiogram.  

In February 2015, a different VA audiologist reviewed the claims file and noted that, while an audiogram in 1988 indicated normal hearing bilaterally, exams from later in service indicated the presence of high frequency hearing loss bilaterally, which represented a clinically significant increase in thresholds over time in service.  The VA audiologist also noted that exams from 2008, 2010, and 2014 continue to indicate the presence of high frequency hearing loss bilaterally.  While the audiologist noted that the severity of hearing loss at the examination in 2014 did not rise to a disabling degree per VA disability guidelines, he stated that, given the clinically significant increase in thresholds over time in service, that the latest exam continues to indicate this, and the nature of the Veteran's duties over many years, the Veteran's current hearing loss is at least as likely as not due to noise exposure in the military.  

In evaluating this claim, the Board notes that the December 2014 and February 2015 medical opinions fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence supports granting service connection for bilateral hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is seeking higher disability ratings for his service-connected right carpal tunnel syndrome and colon resection disabilities.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Review of the record reveals the Veteran was afforded a VA general medical examination in November 2008 which evaluated several of the Veteran's disabilities, including carpal tunnel syndrome and residuals of his colon resection.  Since that examination, the Veteran has submitted various private treatment records which document treatment he has received for both disabilities from 2008 to 2012.  In addition to the private treatment records, the Veteran also submitted Disability Benefits Questionnaires (DBQs) that were completed by his private physician in July 2012 and in December 2013 which document the severity of his right carpal tunnel syndrome and residuals of colon resection at that time.  Because the DBQs were completed by a medical professional and contain sufficient information and evidence regarding the nature and severity of the Veteran's service-connected disabilities at that time, they are accepted as competent medical evidence.  

The Board notes that the December 2013 Peripheral Nerves DBQ reflects that the Veteran's right carpal tunnel syndrome disability involves both the medial and ulnar nerve without identifying what manifestations of his disability are attributable to each nerve impairment or stating that it is impossible to distinguish the manifestations attributable to each nerve impairment.  

In April 2015, the Veteran's representative argued that the Veteran's service-connected colon resection disability has worsened in severity since the July 2012 DBQ was completed and requested that a new VA examination be conducted to determine the current severity of his disability.  While the Veteran's representative did not make a similar argument regarding the Veteran's right carpal tunnel syndrome disability, the Board finds that additional information is needed to determine the current severity of his right carpal tunnel disability.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected right carpal tunnel syndrome and colon resection.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and request that he identify all VA and non-VA clinicians who have treated him for right carpal tunnel syndrome and colon resection in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  After obtaining any necessary authorization from the Veteran, obtain all private treatment records that are identified by the Veteran and have not been obtained already.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to evaluate the current nature and severity of his right carpal tunnel syndrome and colon resection disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner(s) should identify the nature and severity of all current manifestations of the Veteran's right carpal tunnel syndrome and colon resection.  

With respect to the Veteran's right carpal tunnel syndrome, the examiner must identify any nerve(s) affected and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved.  The examiner must identify what manifestations of the right carpal tunnel syndrome that are attributable to each nerve involved and, if the examiner is unable to separate the manifestations attributable to each nerve, the examiner should so state.  

Finally, the examiner(s) must comment on the functional impairment caused solely by his service-connected disabilities.  

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


